Title: To George Washington from Adam Stephen, 29 May 1756
From: Stephen, Adam
To: Washington, George



Sir,
F. Cumberland [Md.] May 29th 1756

You have no doubt heard of the Party of Volunters who went out under command of Colo. Cressop; He returned about noon with about 60 of them & Six of the Nottawaies—About bare Camp, his men mutinied, Some were for one thing and some for another—Lt Gist went from this place with him, with Eighteen men of the Regimt and Seven Indians—In Compliance with the mutinous tempers of the men rather than with any reasonable view they divided their men—Mr Cressop with the men under his Command Set off to fall in upon Y—Youghgane above the G. Crossing, whilst Lt Gist marchd with the Soldiers, Indian Capt. Tom, & Sixteen Volunteers Straight to it, and about a Quarter of a mile above the Spring on the Top of the mountains fell in with a party of the Enemy. The Skirmish lasted near an hour, The Enemy behaved with great Resolution and constantly aim’d at Surrounding our men, who on their part behavd extreamly well, prevented the Enemies designs and, According to our Acct, killed Six of them, with the loss of two of themselves—There are only two of the men who were in that engagemt come in yet. They overtook Mr Cressop on his Return, with the numr abov[e] mentd, instead of marching for the River, which I am afraid will lead Mr Gist into a mistaske—In their Return they fell in with three or four Indians, one of

Whom they Scalpd, & wounded two more mortally, but his Men were in such a pannick that he could not prevail on them to Stay and look for them.
The Enemy with whom Liut. Gist fell in were on thier way down—I have not heard thier number—They may be the advanced guard of an Army for what I know. The Serjt who is come in, Says that they left the field, upon hearing a gun fird at a distance, and a great hollowing coming from the Crossing.
I am anxious about Mr Gist and the men under his Command. I hope you will Send us up Some of the Recruits as soon as possible I am Sir, Your most Obt huble Sert

Adam Stephen

